DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Group I (claims 1-16) in the reply filed on 04/25/2022 is acknowledged.  The traversal is on the ground(s) that “Applicant submits that it would not be an undue burden on the Examiners to examine the claims 17-20 of Group II as the elements of claims 17-20 are generally recited in the process claims of Group I. Accordingly, Applicant requests the restriction requirement be withdrawn..  This is not found persuasive because searching both process claims (claims 1-16) and apparatus claims (claims 17-20) certainly create serious on the burden on the examiner.  In this case process as claimed can be practiced by another and materially different apparatus such as using an apparatus without having a first electrode coupled to the first position member.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “contacting a measuring device to a first location on the outer surface proximate the bottom surface”, does not reasonably provide enablement for “wherein the measuring device contacts an opening in the external coating to the body”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  In lines 4-6 of claim 1, the applicants recited “a top surface, a bottom surface, and an inner surface opposite an outer surface, wherein at least the bottom surface has an external coating placed thereon” (emphasis added).  It is noted that in claim 1, the applicants fail to explicitly disclose that outer surface also has “an external coating”.  Therefore, in claim 1, the examiner interprets that the “external coating” is placed on the bottom surface as recited by applicants.  The examiner also interprets that an outer surface and a bottom surface are different surfaces from each other.  The examiner also interprets the phrase “to a first location on the outer surface proximate the bottom surface” means that a first location is on the outer surface and NOT on a bottom surface because the outer surface and the bottom surface are different from each other.  If the external coating is placed on the bottom surface, then the examiner does not understand how it is possible to perform the step of “the measuring device contacts an opening in the external coating to the body”, wherein the contact is at “a first location on the outer surface”.  In order to perform the step of “contacting a measuring device to a first location on the outer surface proximate the bottom surface, wherein the measuring device contacts an opening in the external coating to the body”, the outer surface must have an external coating placed thereon.  
Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “contacting a measuring device to a first location on the outer surface proximate the bottom surface” and “contacting the measuring device to a first conductive member electrically coupled to the ring”, does not reasonably provide enablement for “measuring a capacitance on the measuring device across the top surface” (emphasis added).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  In order to measuring a capacitance on the measuring device across the top surface”, at least a portion of the measuring device must be in contact directly or indirectly with “the top surface”.  However, in claim 1, applicants fail to disclose that the measuring device is in contact either directly or indirectly with the top surface.  It is noted that applicants only disclose that “contacting a measuring device to a first location on the outer surface proximate the bottom surface”.  The examiner interprets the outer surface is different from the top surface as recited by applicants in claim 1.  It is not possible to performing the step of “measuring a capacitance on the measuring device across the top surface “ if the measuring device is contacted at “a first location on the outer surface proximate the bottom surface”.
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “electrically coupling the measuring device to the first location on the outer surface proximate the bottom surface”, does not reasonably provide enablement for “wherein the measuring device extends through an opening in the external coating to the body” (emphasis added).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The examiner interprets that the “external coating” is placed on the bottom surface as recited by applicants in claim 1.  The examiner also interprets that an outer surface and a bottom surface are different surface from each other.  The examiner also interprets the phrase “to a first location on the outer surface proximate the bottom surface” means that a first location is on the outer surface and NOT on a bottom surface because the outer surface and the bottom surface are different from each other.  If the external coating is placed on the bottom surface, then the examiner does not understand how it is possible to have “wherein the measuring device extends through an opening in the external coating to the body”, wherein the contact between the measuring device and the body is at “a first location on the outer surface”.  In order to perform the step of “electrically coupling the measuring device to the first location on the outer surface proximate the bottom surface, wherein the measuring device contacts an opening in the external coating to the body”, the outer surface must have an external coating placed thereon.  It is noted that applicants fail to disclose the outer surface has an external coating placed therein in claims 1-2.
Claims 2-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because they directly or indirectly depend on rejected claim 1.

5.	Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “contacting a measuring device to a first location on the outer surface proximate the bottom surface”, does not reasonably provide enablement for “wherein the measuring device contacts an opening in the external coating to the body”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  In lines 4-8 of claim 8, the applicants recited “a top surface, a bottom surface, and an inner surface opposite an outer surface….. wherein at least the bottom surface has an external coating placed thereon” (emphasis added).  It is noted that in claim 8, the applicants fail to explicitly disclose that outer surface also has “an external coating”.  Therefore, in claim 8, the examiner interprets that the “external coating” is placed on the bottom surface as recited by applicants.  The examiner also interprets that an outer surface and a bottom surface are different surface from each other.  The examiner also interprets the phrase “to a first location on the outer surface proximate the bottom surface” means that a first location is on the outer surface and NOT on a bottom surface because the outer surface and the bottom surface are different from each other.  If the external coating is placed on the bottom surface, then the examiner does not understand how it is possible to have “the measuring device contacts an opening in the external coating to the body” wherein the contact between the measuring device and the body is at “a first location on the outer surface”.  In order to perform the step of “contacting a measuring device to a first location on the outer surface proximate the bottom surface, wherein the measuring device contacts an opening in the external coating to the body”, the outer surface must have an external coating placed thereon.  
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for altering one or more of the second thickness comprises removing the external coating, does not reasonably provide enablement for altering one or more of the first thickness comprises removing the external coating,.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Claim 10 depends on claim 8.   In claim 8, the applicants recited “a first thickness defined by a difference between the inner surface and the outer surface, ….wherein at least the bottom surface has an external coating placed thereon”.  Therefore, removed the external coating which is placed on the bottom surface will NOT alter the first thickness because the first thickness is defined as a difference between the inner surface and outer surface.  It is noted that applicants fails to disclose the external coating is placed on the inner surface or outer surface.  
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “electrically coupling the measuring device to the first location on the outer surface proximate the bottom surface”, does not reasonably provide enablement for “wherein the measuring device extends through an opening in the external coating to the body” (emphasis added).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The examiner interprets that the “external coating” is placed on the bottom surface as recited by applicants in claim 8.  The examiner also interprets that an outer surface and a bottom surface are different surfaces from each other.  The examiner also interprets the phrase “to a first location on the outer surface proximate the bottom surface” (as recited in claim 8) means that a first location is on the outer surface and NOT on a bottom surface because the outer surface and the bottom surface are different from each other.  If the external coating is placed on the bottom surface, then the examiner does not understand how it is possible to have “wherein the measuring device extends through an opening in the external coating to the body”, wherein the contact between the measuring device and the body is at “a first location on the outer surface”.  In order to perform the step of “electrically coupling the measuring device to the first location on the outer surface proximate the bottom surface, wherein the measuring device contacts an opening in the external coating to the body”, the outer surface must have an external coating placed thereon.  It is noted that applicants fail to disclose the outer surface has an external coting placed therein in claims 8 and 11.
Claims 9-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because they directly or indirectly depend on rejected claim 8.


6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2-3 of claim 1, applicants recited “a first location of the ring”.  In line 7-8 of claim 1, applicants recited “a first location on the outer surface proximate the bottom surface”.  It is unclear whether the phrase ““a first location of the ring” and the phrase “a first location on the outer surface proximate the bottom surface” refer to the same location or not.  
In claim 1, the applicants recited “at least the bottom surface has an external coating placed thereon” and “contacting a measuring device to a first location on the outer surface proximate the bottom surface, wherein the measuring device contacts an opening in the external coating of the body”.  However, applicants only disclose that “the bottom surface has an external coating placed thereon” and fail to disclose the external coating is on the outer surface.  It is unclear from the claim whether the outer surface has an external coating placed thereon or not because the first location on the outer surface and has an opening in the external coating, wherein the external coating is placed on the bottom surface.
In claim 2, applicants recited “electrically coupling the measuring device to the first location on the outer surface proximate the bottom surface, wherein the measuring device extends through an opening in the external coating to the body”.  Again, similar to discussion above, it is unclear from the claim whether the outer surface has an external coating placed thereon or not because the first location on the outer surface and has an opening in the external coating, wherein the external coating is placed on the bottom surface as recited in in claims 1 and 2.
In line 2-3 of claim 3, the limitation “the second positioning member configured to abut the top surface” (emphasis added) appears to be contradicted with applicant’s own description and Figure 3-4.  It is noted that in paragraph [0037] of the Specification, applicants wrote “The sliding ring 201 as illustrated in FIG. 3 is upside down with respect to the orientation of the sliding ring 201 depicted in FIG. 2. An external coating 310 covers the bottom surface 217 of the sliding ring 201” (emphasis added).  As disclosed by applicants external coating (310) is covered the bottom surface of the ring even though the label (310) in Figure 3 and 4 shows that external (310) position the top portion because Figure 3 is upside down with respect to the orientation of the sliding ring depicted in Figure 2.  As shown in Figure 4 the second position member (410) abut external coating (310) which applicants disclose on the bottom surface of the sliding ring (See Fig 4, paragraph 0037, 0042-00433).  The second position member (410) does not abut the top surface as recited in claim 3. If the applicants argue that the phrase “top surface” and “bottom surface” are relative terms with respect to the orientation of the ring, then the examiner would like to point out that that the specification and Figure 4 shown that the first position member and second position member are perpendicular with each other, wherein the first position is aligned with the inner surface (See claim 2 which claim 3 depends on) and proximate to the first location, wherein the first location on the outer surface proximate the bottom surface as recited in claims 1 and 2.
Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because they directly or indirectly depend on rejected claim 1.
In line 2-3 of claim 8, applicants recited “a first location of the ring”.  In line 9 of claim 8, applicants recited “a first location on the outer surface proximate the bottom surface”.  It is unclear whether the phrase ““a first location of the ring” and the phrase “a first location on the outer surface proximate the bottom surface” refer to the same location or not.
In claim 8, the applicants recited “contacting a measuring device to a first location on the outer surface proximate the bottom surface, wherein the measuring device contacts an opening in the external coating of the body”. In order for the measuring device to contact the body of the ring at “a first location on the outer surface” and at “an opening in the external coating to the body”, the external coating must be on the outer surface.  However, applicants only disclose that “the bottom surface has an external coating placed thereon” and fail to disclose the external coating is on the outer surface.  It is unclear from the claim whether the outer surface has an external coating placed thereon or not because the first location on the outer surface and has an opening in the external coating, wherein the external coating is placed on the bottom surface.
In claim 10, the examiner does not understand the limitation “altering one or more of the first thickness” comprises “removing the external coating”.  Claim 10 depends on claim 8.   In claim 8, the applicants recited “a first thickness defined by a difference between the inner surface and the outer surface, ….wherein at least the bottom surface has an external coating placed thereon”.  Therefore, removed the external coating which is placed on the bottom surface will NOT alter the first thickness because the first thickness is defined as a difference between the inner surface and outer surface.  It is noted that applicants fails to disclose the external coating is placed on the inner surface or outer surface.  
In claim 11, applicants recited “electrically coupling the measuring device to the first location on the outer surface proximate the bottom surface, wherein the measuring device extends through an opening in the external coating to the body”.  Again, similar to discussion above, It is unclear from the claim whether the outer surface has an external coating placed thereon or not because the first location on the outer surface and has an opening in the external coating, wherein the external coating is placed on the bottom surface.
In line 2-3 of claim 12, the limitation “the second positioning member configured to abut the top surface” (emphasis added) appears to be contradicted with applicant’s own description and Figure 3-4.  It is noted that in paragraph [0037] of the Specification, applicants wrote “The sliding ring 201 as illustrated in FIG. 3 is upside down with respect to the orientation of the sliding ring 201 depicted in FIG. 2. An external coating 310 covers the bottom surface 217 of the sliding ring 201” (emphasis added).  As disclosed by applicants external coating (310) is covered the bottom surface of the ring even though the label (310) in Figure 3 and 4 shows that external (310) position the top portion because Figure 3 is upside down with respect to the orientation of the sliding ring depicted in Figure 2.  As shown in Figure 4 the second position member (410) abut external coating (310) which applicants disclose on the bottom surface of the sliding ring (See Fig 4, paragraph 0037, 0042-00433).  The second position member (410) as recited in the Specification does not abut the top surface (215) as recited in claim 12.  The Specification and Figures shown that the second position member abuts the bottom surface which comprises external coating 310.  If the applicants argue that the phrase “top surface” and “bottom surface” are relative terms with respect to the orientation of the ring, then the examiner would like to point out that that the specification and Figure 4 shown that the first position member and second position member are perpendicular with each other, wherein the first position is aligned with the inner surface (See claim 11 which claim 12 depends on) and proximate to the first location, wherein the first location on the outer surface proximate the bottom surface as recited in claims 8 and 11.
Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because they directly or indirectly depend on rejected claim 8.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited form.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713